DETAILED ACTION
Claims 1-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 8 the prior art taken either singly or in combination fails to anticipate or fairly suggest the apparatus as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of February 9, 2022 pages 7-8 and the remarks of March 10, 2022 pages 8-9.  
Looking at the nearest prior art, Shivastava, of record – Shivastava figures show all of the bus bars and resistive zones (i.e. isolation cuts) in the first and second transparent conductive layers being parallel.  Paragraph [0109] further discloses the bus bars may be placed orthogonally thus disclosing the claimed bus bar configuration, see Office correspondence of December 9, 2021 pages 4-6, particularly drawing 1.  Paragraph [0009] further notes the gaps may be parallel and/or perpendicular to the bus bar.  However, Shivastava does not disclose, teach or suggest that the resistive zones (i.e. isolation cut) in the first transparent conductive layer and the resistive zones (i.e. isolation cut) in the second transparent conductive layer being non-parallel.  Shivastava, either alone or in combination with other prior art, does not disclose or teach of the claimed the claimed apparatus specifically including these features in combination with the other limitations.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received in the supplemental amendments of March 10, 2022.  The drawings amended figures 2 and 3 to add a reference number (i.e. 122 & 123) to features previously shown in earlier versions, and contains no new matter.  These drawings received in the supplemental amendments of March 10, 2022 are acceptable.

Specification
The amendments to the specification were received in the supplemental amendment of March 16, 2022.  Paragraphs [0030 & 0034] were amended to define the reference numbers (i.e. 122 & 123) added to figures 2-3 received in the supplemental amendments of March 10, 2022.  Further, these amendments introduce the term “isolation cut” into the specification, providing an antecedent basis for this term as used in the amended claims 1 and 8.  This feature, while previously unlabeled, existed in the originally submitted drawings.  Indeed, the examiner identified these features in the Office correspondence of December 9, 2021 pages 2-3, particularly in figure A.  Thus, these amendments to paragraphs [0030 & 0034] do not include new matter.  These amendments to the specification received in the supplemental amendment of March 16, 2022 are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                  March 17, 2022